Appeal by defendant from a judgment of the County Court, Westchester County, rendered June 27, 1974, convicting him of burglary in the third degree, on his plea of guilty, and imposing sentence. The appeal brings up for review a determination of the same court, dated May 20, 1974, which denied defendant’s motion to suppress statements allegedly made by him. Judgment and order affirmed. No opinion. Rabin, Acting P. J., Hopkins, Latham and Munder, JJ., concur; Shapiro, J., dissents and votes to reverse the judgment, grant the motion, and dismiss the indictment, with the following memorandum: There were sharp issues of fact at the Hun tley hearing as to whether and to what extent defendant was under the influence of alcohol at the time of the interrogation, whether he was given the Miranda warnings prior to the interrogation, whether he waived his rights thereunder and whether improper psychological coercion was used against him. The People called only one of the two detectives involved in the interrogation. Under the facts of this case, the other detective should have been called. The People’s brief states that he is now dead. I deem the evidence insufficient, as a matter of law, to establish beyond a reasonable doubt that the statement taken from defendant was voluntary (People v Valerius, 31 NY2d 51; People v Brown, 34 NY2d 658). In addition, I deem the Miranda warnings given to defendant to be woefully insufficient as a matter of law. As contained at the beginning of defendant’s statement it reads, in pertinent part: "We cannot ourselves furnish you a lawyer, but one will be appointed for you, if you wish, when you go to Court.” Defendant was entitled to be told that he had a right to assigned counsel at that time and not "when you go to Court”.